BREAUX, C. J.
Plaintiff sued defendant on a claim it held against him, and at the same time obtained a writ of attachment against defendant on the ground that he was giving an unfair preference to some of his creditors, and illegally disposing of his property.
The property attached consisted of mules, horses, wagons, scrapers, and other implements, usually termed a “grading outfit.”
Judgment was rendered for plaintiff, and in this judgment the rights of defendant’s wife, Mrs. E._ E. Thomas, intervener, were reserved to be passed on later in the proceedings.
Between plaintiff and defendant there is no issue before the court.
Prior to the date of the judgment rendered in favor of plaintiff, Hicks Company, Limited, against her husband, J. Thomas, she (Mrs. E. E. Thomas) intervened, and claimed the property under a written sale of date November 24, 1903, which property had been attached and seized at the instance of plaintiff.
She averred that she has always been in possession of the property since the date of the sale.
The other facts of the ease will be stated in discussing the issues.
We may as well state at this time that the weight of the testimony proves that she, the wife, was in possession as alleged, and that she paid the purchase price of the property. The evidence also sustains her contention that she had received property by inheritance, and from other sources, more than enough to pay the purchase price.
On the 17th of January, 1903, she obtained a judgment in the district court of Caddo parish against her husband, dissolving the community and authorizing her to carry on *221business in her own name — an authorization she was not slow in availing herself of.
After she obtained this judgment she was the owner of a store and had a dairy. She also owns a farm.
We infer that she was an active and lively member of the family. She bought goods in her own name, and merchandise, from plaintiff, the Hicks Company, and other commercial firms. She testified that she was “the business man” of the farm she owned.
It is in place to state that the Quigley Construction Company had bought the property making up the outfit in question from J. Thomas, the defendant, on the 25th day of April, 1903, and that on the 24th day of November of the same year this company sold and delivered the property to Mrs. E. E. • Thomas.
In the contract of sale the vendor, the said Quigley Company, and Mrs. Thomas agreed upon the price for the property, which, if she failed to pay as agreed upon, then the amount paid on the price was to be credited on the contract as rental.
Jurisdiction Eatione Materise.
The counsel for Mrs. B. E. Thomas argue at some length that this court is without jurisdiction by reason of the fact that the value of the property claimed by her is less than the lower limit of this court’s jurisdiction, that her demand is separate and distinct, and that the value of her property is the test of the jurisdiction.
Counsels’ contention is that Mrs. Thomas, by obtaining the possession of the property attached, under authority of Act-No. 51, p. 92, of 1876, and by furnishing bond in the amount fixed by the lower court at one-half of the value of the property attached, furnished a basis to determine that the value of the property was not within the lower limit of this court’s jurisdiction.
This, in our view, is not the exclusive criterion of the value of the property. There is other evidence in regard to value which is direct. It is the uncontradicted verbal testimony. It leaves no doubt in regard to the value of this property as being over $2,000.